Citation Nr: 1026441	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  09-10 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	T. Edmund Spinks, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from May 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a regional office (RO) rating decision of June 
2008, which declined to reopen a previously denied claim for 
service connection for hypertension.  In January 2009, the 
Veteran appeared at a hearing held before a Decision Review 
Officer (DRO) at the RO.  In a January 2009 statement of the 
case, the DRO found that the Veteran's claim was reopened by the 
submission of new and material evidence, but denied the claim for 
service connection on the merits.  Nevertheless, regardless of 
the RO's actions, the Board must still determine whether new and 
material evidence has been submitted.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior 
unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996) (reopening after a prior Board denial).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


FINDING OF FACT

Evidence received since the March 2002 rating decision denying 
service connection for hypertension includes evidence which 
relates to an unestablished fact necessary to substantiate the 
claim, and raises a reasonable possibility of substantiating the 
claim.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim 
for service connection for hypertension.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

For the purpose of addressing whether new and material evidence 
has been received to reopen the previously denied claim, 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009)) need not be discussed. 

Service connection for hypertension was previously denied in a 
March 2002 rating decision, which the Veteran did not appeal; 
accordingly, the March 2002 decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202 (2009).  If, 
however, new and material evidence is received with respect to a 
claim which has been disallowed, the claim will be reopened, and 
if so reopened, the claim will be reviewed on a de novo basis.  
38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 27 (1996); Manio 
v. Derwinski, 1 Vet. App. 140 (1991). 

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In considering whether there is 
"new and material evidence," all evidence submitted since the 
last prior final decision must be considered.  Evans.  

Evidence of record at the time of the prior final decision 
included the November 1971 separation examination, which reported 
a history of high blood pressure two years earlier.  On 
examination, blood pressure was 138/80.  Also of record was the 
Veteran's claim dated in September 2001, in which he claimed 
service connection for diabetes mellitus, and for hypertension as 
secondary to diabetes mellitus.  Service connection for diabetes 
mellitus was granted as presumed secondary to Agent Orange 
exposure.  A VA examination in February 2002 noted a history of 
an initial diagnosis of hypertension in September 1969, with no 
treatment until he was re-diagnosed with hypertension in 1990.  
He said that since 1990, he had been treated with 
antihypertensive medication.  The examiner concluded that the 
Veteran's hypertension was unrelated to diabetes mellitus.  The 
Veteran's claim was denied on the basis that the evidence did not 
show that hypertension was related to diabetes mellitus, nor was 
there any evidence of hypertension during military service.  

Evidence received since then includes the Veteran's February 2008 
statement that hypertension was initially diagnosed on his 
entrance into the military.  At his DRO hearing in January 2009, 
he testified that he collapsed during basic training, and was 
hospitalized, and told his collapse had been caused by raised 
blood pressure.  He stated that after basic training, he saw a 
private physician, who was a friend of his father's, and that for 
the remainder of his service, his father mailed hypertension 
medication to him.  

Also added to the record was a statement dated in March 2008 from 
R. Slater, LPN, who wrote that he had become friends with the 
Veteran in service.  He said he noticed that the Veteran took 
medication from a prescription-type container, and that the 
Veteran told him that the pill was for treatment of high blood 
pressure.  

This evidence suggesting the presence of hypertension in service 
relates to an unestablished fact necessary to substantiate the 
claim, and presents a reasonable possibility of substantiating 
the claim.  Hence, the claim is reopened with the submission of 
new and material evidence, and VA must review the claim in light 
of all the evidence, new and old.  38 C.F.R. § 3.156.  In this 
regard, although this new evidence contains statements which 
conflict with earlier statements of record, in determining 
whether evidence is new and material, evidence is presumed 
credible for the sole purpose of determining whether the case 
should be reopened; determinations of credibility are made after 
the claim is reopened.  Justus v. Principi, 3 Vet. App. 510 
(1993).  


ORDER

New and material evidence to reopen the claim for service 
connection hypertension has been received; to that extent only, 
the appeal is granted.


REMAND

Because the claim for service connection for hypertension has 
been reopened with the submission of new and material evidence, 
additional assistance in developing evidence pertinent to the 
veteran's claim must be provided.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).  
Specifically, he must be provided a VA examination, with nexus 
opinion, which includes a claims file review by the examiner.  
See Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet. 
App. 370, 374-75 (2002); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).

In this regard, although there are significant inconsistencies in 
the histories as reported, the service treatment records consist 
chiefly of the November 1971 separation examination report.  
Although there is not a complete absence of service medical 
records, where a veteran's service treatment records are 
unavailable, the Board has a heightened duty to assist and 
obligation to explain its findings and conclusions and to 
carefully consider the benefit of the doubt rule.  See Kowalski 
v. Nicholson, 19 Vet. App. 171 (2005); Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  This does not lower the legal standard for proving a 
claim for service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the claimant.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).  Further, there is no adverse 
presumption of service connection as a result of the absence of 
these records.  Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 
2006).

On his November 1971 separation examination, the Veteran stated 
that he had had high blood pressure 2 years earlier, which would 
have been prior to his May 1970 entrance onto active duty.  
Similarly, on the February 2002 VA examination, he reported that 
hypertension had been diagnosed in 1969.  The blood pressure on 
his separation examination, however, was 138/80, which is not a 
hypertensive reading for VA purposes.  See 38 C.F.R. § 4.104, 
Code 7101, Note (1) (2009) (the term hypertension means that the 
diastolic blood pressure is predominantly 90 mm. or greater, and 
isolated systolic hypertension means that the systolic blood 
pressure is predominantly 160 mm. or greater with a diastolic 
blood pressure of less than 90 mm.).  

Although if the disease was not present during service, it cannot 
have pre-existed service, the Veteran's histories nevertheless 
raise the issue of pre-existence.  A veteran is presumed to be in 
sound condition when entering into military service except for 
conditions noted on the entrance examination or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that an 
injury or disease existed prior thereto, and that the disease or 
injury was not aggravated by service.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b); Cotant v. Principi, 17 Vet. App. 116 
(2003); VAOPGCPREC 3-2003 (2003).  The burden is on VA to rebut 
the presumption soundness, by clear and unmistakable evidence, 
both that the disorder at issue pre-existed service, and was not 
aggravated by service.  See VAOPGCPREC 3-2003 (July 2003); Wagner 
v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  In view of the 
above histories, the examination must address these factors.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA 
examination to determine whether he has 
hypertension of service origin or aggravation.  
The entire claims folder and a copy of this 
REMAND must be made available to the examiner 
prior to the examination.  An examination and 
any indicated studies should be performed.  If 
hypertension is found, the examiner should 
offer an opinion as to the following:

*  Did hypertension have its onset during or 
within one year of active duty?  

* Is it clear and unmistakable (i.e., obvious, 
manifest, or undebatable) that the veteran had 
hypertension prior to his entry into the 
military?

* If so, is it clear and unmistakable (i.e., 
obvious, manifest, or undebatable) that the 
disability underwent no chronic or permanent 
increase in severity during service?

* If so, i.e., if the veteran undebatably had 
hypertension prior to service, which 
undebatably underwent a chronic or permanent 
increase in severity during service, is it 
clear and unmistakable (i.e., obvious, 
manifest, or undebatable) that any increase in 
severity during service was due to the natural 
progress of the condition?

The complete rationale for all opinions 
expressed should be provided, to include the 
specific information relied upon for the 
conclusions reached.  This is imperative, 
because the file contains a number of 
histories, some of which are inconsistent with 
others.  It would be helpful if the physician 
would use the following language in his or her 
opinion, as may be appropriate:  "more likely 
than not" (meaning likelihood greater than 
50%), "at least as likely as not" (meaning 
likelihood of at least 50%), or "less likely 
than not" or "unlikely" (meaning that there 
is less than 50% likelihood).  The term "at 
least as likely as not" does not mean "within 
the realm of medical possibility."  Rather, it 
means that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to find 
in favor of that conclusion as it is to find 
against it.  

2.  After completion of the above and any 
additional development deemed necessary, 
readjudicate the claim for service connection 
for hypertension, under all applicable theories 
of entitlement (i.e., service incurrence and 
service aggravation).  If the claim remains 
denied, the Veteran and his representative 
should be furnished an appropriate supplemental 
statement of the case, and afforded an 
opportunity to respond, before the case is 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


